DETAILED ACTION
	This office action is in response to Applicant’s after-final response filed on 08 March 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08 March 2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent 10,515,430 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
The present invention relates to the allocation of a buffer on a memory of a graphics processing unit to buffer metadata and non-metadata elements aligned with a memory transaction boundary.
Claims 1-20 are allowed.
	Further, the following is an examiner’s statement of reasons for allowance:
As per independent claim 1, Sweeney P.F. (US 6,401,182 B1) discloses the claimed: computer-implemented method for memory allocation on a memory of a processing unit (Sweeney: fig. 2; col. 1:13-18), comprising: analyzing, by the processing unit, a program to be executed on the processing unit to determine, for an object in the program, a set of elements in the object that are designated to be accessed during an execution of the program (Sweeney: fig. 1, illustrating a data structure comprising elements char and integer, fig. 3, ‘program analysis’, and fig. 4, illustrating a “compiler” which parses and “analyzes” instructions to generate machine code; col. 2:18-22, and col. 3:48-54); and storing using the processing unit by allocating a placement of the object in a memory on the processing unit based on the set of elements to minimize a number of memory accesses during the execution of the program (Sweeney: fig. 1; col. 1:59-67), while
graphics processing unit (Wu: fig. 1, ‘central processing unit’ 110 or ‘graphics or co-processing unit’ 115 in a computing system that implements a video decoder (see [0006]); please note, in a broadest reasonable interpretation (BRI), a processor that operates on or processes graphics data may be considered a graphics processing unit), and buffering by allocating a placement of an object in a device buffer on a graphics processing unit (Wu: fig. 1, ‘graphics or co-processing unit’ 115, ‘memory’ 120 or 125 (memories 120/125 are interpreted as ‘memories on a graphics processing unit’); [0061]), and
Chilimbi et al (US 2004/0215880 A1) discloses identifying access patterns of non-metadata elements in an object during the execution of a program (Chilimbi: [0166], claim 42), and allocating placement of an object in a buffer to minimize memory accesses to and from global memory during execution of the program (Chilimbi: [0083-0088, 0169], [0014-0016]).
In addition, Sharifi Mehr N. (US 10,853,350 B1) teaches identifying access patterns of each of one or more metadata elements in an object (Mehr: fig. 2, ‘data object’ 104 → ‘data characteristics 202 (e.g., content, metadata)’, fig. 3, ‘data object metadata’ 308 within ‘data object’ 104 (interpreted as metadata in an object); abstract, and col. 4:13-19)
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “buffering using the graphics processing unit by allocating a placement of the object in a device buffer on the graphics processing unit … the device buffer being allocated for the object with an alignment of a lowest address in the set of elements in the device buffer with a memory transaction boundary.”
As per independent claims 13 and 20, these claims are also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611